Title: To Thomas Jefferson from Jonathan Williams, 5 July 1803
From: Williams, Jonathan
To: Jefferson, Thomas


          
            Sir
                     
            West Point July 5. 1803.
          
          I beg you to excuse one more intrusion relative to my late Station as Lt Col Comdt of Engineers, and the circumstances that caused my Resignation. I am impelled to it from having seen, with equal concern & surprize, a Letter from the Secretary of War to Capt Barron date June 21 (of which you have a Copy inclosed) stating that the reason of my Resignation was “the adherence to the principle adopted relative to the question of military command.” This Letter, taken in all its parts, proves to me that I have been misunderstood in all that I have said or written upon this Subject, for the Secretary could not otherwise ascribe to me a motive for action, so diametrically opposite to the true one, and his Letter equally proves that my Report of 14th Decemr and the points I put into his hands in April last have not had the good fortune to excite sufficient attention, or that I have not expressed myself intelligibly: As perspicuity is not always the attendant of sensibility, I will suppose the latter.—
          I would beg leave Sir to ask the Secretary of War where this adopted principle is to be found, and, if it ever has been, when it was promulgated to the Army: Untill I read the Secretary’s Letter of the 21st I was ignorant of any new principle, so adopted, respecting the Relation the Corps of Engineers have to the rest of the Army; and I am at this moment ignorant of its nature & extent.   There is no such principle in the Law establishing the Corps, on the contrary the Law has stationed the Corps of Engineers at West Point and totally annihilated any other Command of that Territory; the Law also equalises the Rank Pay & Emoluments of the Officers of the Corps with those of the rest of the Army; The Commissions of the Officers of the Engineers are also in the same Words; (enjoining all subordinate officers to obey them) they are under the signature of the President & stamped with the Seal of the War Office; in precisely the same manner that the Commissions of the other Officers of the Army are signed and sealed; those Officers of Engineers who have been transfered from the Artillery, have their Rank expressly taken from the date of the old Commissions; and if anything were wanting to show the precise similarity in the nature of their Authoritys, the Orders to Engineers, & the annunciations of all appointments in the Corps, come from the Office of the Inspector of the Army; & all muster Rolls are transmitted regularly to him, in common with every other military proceeding connected with the War Office.
          Since the passing of the Law, no alteration of the principles so established has to my knowledge appeared, and indeed it is difficult to conceive how any such alteration could take place without a new Act of Congress on the Subject.
          The Secretary is pleased to state as the Cause of the principle said to be adopted, that it has been considered “incompatible with the duties of the Gentlemen of the Corps of Engineers to have any military command given to the members of the Corps over the Troops in any of the Regiments.” I have never, to my recollection, asked for Regimental Command for the members of the Corps of Engineers; such an Idea has never occurred to me, and indeed I should be the first to complain if the members of the Corps of Engineers had been ordered on regimental Duty, which regimental command implies.   The Point No 1 so far as it relates to the member of the Corps individually embraces the principle of military honour & respect; no question of command can occur except an Officer of Engineer at his proper Post or Station, is superior to all other Officers at the same Post or Station; in that case he must command or be commanded; there is no middle line in this respect, except when an Officer is considered as passing or sojourning without being at his Station; he would not in that case interfere in anything relating to either Post or Troops: The question as it relates to the Engineers is more to avoid being commanded by an inferior, than a desire to command at all.—
          If there can remain a doubt whether a superior Officer of Engineers ought to command a Post or not, permit me to refer to the Custom of that Nation where such a Corps originated, and where it has been carried to perfection. It will there be found that Engineers have conducted Seiges as Commanders in chief, have defended beseiged Places as Commanders in chief, and Engineers have generally been chosen as Governors of Citadels; but I beleive the military annals of France will furnish no Instance where an Officer of Engineers has been commanded by an inferior Officer of any military Corps. It would indeed be an absurdity in military Ideas, to suppose an officer who by profession is capable to erect a Work or fortify a Camp, at the same time incapable of directing the attack or defense of either.—The true progress of military Science, as it relates to the professions of different Corps, seems to be this; An Officer of Infantry ought to be a compleat master of military tactics; An Officer of Artillery should add to that knowledge that of the composition & combination of every species of military fire work, with the principles & practice of every species of military projectiles; While an Engineer should in addition to all that the preceding officers are acquainted with, be Master of the art of Fortification, of every system of attack & defense, and with almost every branch of Physics; for in some way or other his profession embraces almost the whole: This Picture does not surely place the Engineer below the other parts of the Army, and he claims no Superiority.
          The Secretary has been pleased to say that “the adoption of his Principle is in strict conformity with the general practice during the revolutionary War” I confess, Sir, that it appears to me more accurate to say, that untill the Establishment of the present Government, we never had a Corps of Engineers, properly so called; for during our revolutionary contest the Engineers we had were foreign Officers engaged for specific purposes; these officers were always so placed as to have constantly a superior Officer at their Posts: Indeed it was not the Policy of the Revolution to have foreign officers in chief command of Posts.   The distinction between regimental & Post Command appears to me this; the first relates wholly to the men, the second to the Territory; the moment an elder or superior officer takes command of the Post, he quits his regimental command. When I was at Wilkinsonville on the Ohio with the 2d & 4th. Regiments of Infantry & 2 Companys of Artillery, the Infantry commanded by Cols Strong & Butler, & the Artillery by myself; Col. Strong commanded the Post, & the command of his Regiment instantly devolved on Major Buel. Col Strong interfered with neither of us, tho’ he command us all; in like manner, Sir, if a Battalion was placed at West Point, I should not meddle with the interior command of that Body of men; but I should expect the major commanding it, to report himself to me & take my Orders for everything relating to the Territory.   If this were not the case, the contrary would follow, for two independant military commands at the same time, in the same place, appears to me impossible.
          It was in this way that I endeavoured to conform to certain regulations which were proposed by the Secretary of War, by way of Experiment for this Post, and while I stiled myself Comdt. of Engineers I endeavoured to preserve entire the command of the Men to the Regimental officer, stiling him Commander of Troops; But these regulations were soon trodden down by the Artillery stationed here, The officer calling himself Commanding officer of the Garrison, although there is no Garrison here, the Fort being in ruin & uninhabitable, & although both officers & men were occupying Territory placed under my Command by act of Congress.
          In my last, I stated the reversed propositions of the Points inclosed, & I am confident that the more you consider them, the more you will think my Statement correct; The practice might not go to the full extent mentioned, but the principle, and the power of execution undeniably would.
          I have not Sir the vain affectation of saying that I voluntarily resigned my Commission, On the contrary, I avow it to be done with regret, & so the resignation itself expressed.—I have been forced from service, by the painfull conviction that it was, under all circumstances dishonourable to remain; but it was not only a duty to myself that induced the determination, it was also a duty to my Brother Officer Major Wadsworth; four out of five of the Points were made by him, & he left me with a declaration upon honour that if these our legal & just Rights were not granted to us, he would resign his commission; how then Sir could I as chief hold a command upon terms which the officer next in command thought so dishonourable especially as we have no difference in opinion on the Subject.   Now Sir that I have explained my motives in a manner not to be misunderstood, I shall go into private Life with that complacency which always attends conscious rectitude.
          I have the honour to be with the most perfect deference & respect Your much obliged and most Faithfull Servant
          
            Jona. Williams
          
        